Title: To Thomas Jefferson from William Short, 24 April 1787
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris April 24. 1787.

Although my two last letters are still at Aix, and although this will arrive there before you I cannot forbear longer the pleasure of writing to you. I will begin by acknowleging the reciept of your two last, one from Toulon and the other from Nice. In consequence of the first I have been to-day to Versailles to see M. de Montmorin, it being the first Versailles-day since its arrival, and I did not suppose I ought to trouble him on any other. As ill fortune would have it M. de Montmorin gave audience at Paris. As it was impossible for me to be acquainted with that circumstance, I suppose I am equally authorized to charge the hire of horses &c. for this trip, and the more so as I had no business at Versailles, et m’y suis trés ennuyé, during the little time I was obliged to stay there. Of this however I leave you to be the judge at your return. On my way back I passed by M. de Montmorin’s hotel in Paris. He was gone out, so that I could not see him, but was told by the Swiss that I could have that honor to-morrow morning.—The letter for the King is sealed with the seal of the United States.
I have recieved and paid the 1200₶ you inclosed me, to the engraver of Genl. Gates’s medal. I hope to be able to send it by the May packet.
I went to Panthemont yesterday and informed Miss Jefferson of your intended silence for three weeks at least; and I comforted her at the same time by adding that you were well.
Some time ago Mr. Barrett told me that it was desired the Americans who were here should sign a petition to the minister for the rendering Honfleur a free port. I declined it and gave him for reason that although I had in fact no public character, yet as I lived with you and acted under your authority, I was afraid my signing a paper might have some effect in compromitting you in the eyes of those ill-informed, and as I did not suppose you would chuse to be signing petitions, I must beg to be excused from it, notwithstanding my earnest desire to see the success of such a petition. Whether M. de Crevecoeur was acquainted with this circumstance I cannot say, but a few days ago he shewed me as a very meritorious thing, a most humble petition to the Duke d’Harcourt, M. Montmorin &c. which he had drawn and had had signed by all the Americans here, and among the rest he had added, ’W. Short for Th. Jefferson.’ I was sincerely mortified at this step of  M. de Crevecoeur, and observed to him that I did not know how far you would approve of it. He added that there was nothing to be feared and that he had acted entirely by the advice of the Duke D’Harcourt. I did not let him see how much I was displeased with what he had done, for two reasons—first, because it could have produced no change, and secondly because I was sure whatever he did in this affair, was from pure zeal, and with the best intentions in the world. I have thought it necessary to explain this circumstance to you in order that you may direct what you chuse to be done, or let it rest unnoticed as you please.
Mazzei desires me to mention to you that the price of 15.₶ which you fixed on Ramsay’s history is too high and will prevent the sale. He thinks for Ramsay’s interest you had better reduce it to 12.₶
I have forborne saying much to you on the Assemblée des notables, for several reasons, and among others because there was so little certainty in any thing I could say on that subject. Yet at present there are circumstances of great importance and of public notoriety, such as the dismission of M. de Calonne and the Garde des sceaux, and the putting in their places M. de Fourqueux, and M. de Lamoignon. The causes of this change are variously reported in public. Many people have foreseen for some time the necessary approach of M. de Calonne’s downfall, although there was no apparent loss of esteem in the King’s mind towards him. A circumstance which it is believed in Paris, first destroyed the equilibrium of the Comptroller and hastened his precipitation was, the firm conduct of the Bishop of Langres and the Mquis. de la fayette. The latter insisted on an examination into certain abuses which had taken place in the alienation and purchase of the royal domains—the former particularised the abuses and the persons concerned. They were informed the day after by the President of their bureau that if they expected any notice should be taken of their assertions, they must sign them. The Marquis particularized certain facts and signed them to be delivered to the King, by which he estimated these abuses at 45. millions—the bishop asked eight days in order to collect the proofs of what he had advanced and promised to sign them at the expiration of that term. This reduced the Comptroller to bring his matters to a crisis, and either put these gentlemen and others out of the way or yield all hopes of success. In the attempt he fell.—I give you that as the popular opinion of the Parisians, for you know I have no other chanel of learning what passes at Versailles.
The King assembled all the bureaux the day before yesterday  and made them a speech which does him really infinite honor. You will see it in the public papers, before you get this letter and consequently it is useless that I send it to you: from it you will be able to learn the present situation of affairs in the Assembly.
I shall have a new subject for my letter to Mr. Jay. An Arrêt of the council of February last has just made its appearance here, which raises the duty on foreign stock fish imported into their islands and increases the premium on French importations of that article. I intend to send him the Arrêt; although he will probably first recieve information of it by way of the West Indies.
I recieved a few days ago a letter from Smith, desiring I would give him a bed here for one night—says he shall follow immediately that letter and is on his way to Madrid and Lisbon. I don’t know why.
April 25th.—I have been this morning to M. de Montmorin’s and delivered him your letter, with that for the King, which he promised to dispose of properly. He told me he had recieved your’s from Marseilles, and that he had just recieved a letter also from Mr. Otto. It must have come by a merchant vessel.
I inclose you nine letters, one of which I took the liberty of opening; because being from the Mal. de Castries, I supposed it might contain something relative to commerce which you would chuse should be immediately forwarded to America.
Messrs. Fox and Norris have lately passed through Paris on their way to London and America. Mr. de Crevecoeur sets out for Havre and New York the 7th. of next month. He is accompanied by a young gentleman the son of Mr. Brick of Boston, who was brought from thence to this country under the care of the Mquis. de Vaudreuil. He has been constantly since in a college in Languedoc. I hope you are as much pleased with your transalpine as cisalpine trip, and that you will find on both sides improvements, in the most noble and useful of all arts, capable of being transplanted in America. Adieu, my dear Sir and be assured of the best and most fervent wishes, for your health and happiness, of your friend & servant,

W. Short

